DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: “a top surface of the hard mask” should be changed to --the top surface of the hard mask--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2009/0057720 A1) in view of Yoon et al. (US 2014/0017885 A1; hereinafter “Yoon”).
Regarding Claim 11, referring to at least Fig. 4 and related text, Kaneko teaches a high electron mobility transistor (HEMT), comprising: a buffer layer (2) on a substrate (1) the recess 15a may not extend into the first electron supply layer 21”), and a top surface of the second barrier layer is lower than a top surface of the p-type semiconductor layer (fig. 4, a top surface of 23 is lower than a topmost surface of 10); a hard mask (9) on the second barrier layer and the p-type semiconductor layer (paragraph 64); a gate electrode (8) on the p-type semiconductor layer (paragraph 76); and a source electrode (6) and a drain electrode (7) adjacent to two sides of the gate electrode on the buffer layer (paragraph 75).
	Kaneko does not explicitly disclose a passivation layer.  Yoon teaches a high electron mobility transistor (HEMT) (fig. 2H and paragraphs 25-26), comprising: a passivation layer (a nitride layer 61) formed on and directly contacting a top surface of a hard mask (a top surface of a first oxide layer 50) and sidewalls of the second barrier layer, the first barrier layer, and the buffer layer (sidewalls of an active layer 30 including an electron supply layer 34 and a buffer layer 31) in order to protect the surrounding of a mesa region 60 of the active layer 30 (figs. 2A-2D and paragraphs 27 and 31-36).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kaneko teaching of the HEMT with that of Yoon 
Regarding Claim 13, Kaneko teaches wherein a top surface of the hard mask is lower than the top surface of the p-type semiconductor layer (fig. 4).
Regarding Claim 15, Kaneko teaches wherein the first barrier layer and the second barrier layer comprise AlxGa1-xN (paragraphs 104-110).
Regarding Claim 16, Kaneko teaches wherein the first barrier layer and the second barrier layer comprise different concentrations of Al (paragraphs 104-110).
Regarding Claim 17, Kaneko teaches wherein a concentration of Al of the first barrier layer is less than a concentration of Al of the second barrier layer (paragraphs 104-110).
Regarding Claim 18, Kaneko teaches wherein a thickness of the first barrier layer is less than a thickness of the second barrier layer (paragraphs 104-110).
Regarding Claim 19, Kaneko teaches further comprising a metal nitride layer (4) between the buffer layer and the first barrier layer (paragraphs 60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and Yoon as applied to claim 11 above, and further in view of Yamada et al. (US 2015/0137184 A1; hereinafter “Yamada”).
Regarding Claim 20, teaching of Kaneko has been discussed above except that the p-type semiconductor layer comprises p-type gallium nitride (pGaN).  Nevertheless, it is well known in the art to form the p-type semiconductor layer in the field of the HEMT with readily available material choice, including claimed p-type gallium nitride, in order to obtain the .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.